Citation Nr: 0030282	
Decision Date: 11/20/00    Archive Date: 11/22/00

DOCKET NO.  99-11 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Evaluation of service-connected post-traumatic stress 
disorder, currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 


INTRODUCTION

The veteran had active duty from March 1968 to October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, in which the RO granted the veteran's 
claim of entitlement to service connection for PTSD, 
evaluated as 50 percent disabling.  The veteran has appealed 
the issue of entitlement to a higher rating for his PTSD.


REMAND

In March 1999, the RO granted the veteran's claim of 
entitlement to service connection for PTSD, evaluated as 50 
percent disabling.  The RO assigned an effective date of July 
28, 1995 for service connection for PTSD.  The veteran 
appealed the issue of entitlement to a higher rating.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such a case the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Accordingly, the issue is whether a rating in excess of 50 
percent is warranted for PTSD for the period from July 28, 
1995 to the present.  

The Board further notes that the veteran filed his claim in 
July 1995.  During the course of the appeal, the rating 
criteria were changed.  Specifically, on October 8, 1996, the 
VA published a final rule, effective November 7, 1996, to 
amend the section of the Schedule for Rating Disabilities 
dealing with mental disorders.  61 Fed. Reg. 52695 (Oct. 8, 
1996).  Under the circumstances, the veteran's claim is to be 
reviewed under the criteria most favorable to his claim.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991); White v. 
Derwinski, 1 Vet. App. 519, 521 (1991).  

In this case, a review of the RO's April 1999 statement of 
the case, and a July 1999 supplemental statement of the case, 
shows that the RO did not analyze the veteran's claim under 
the rating criteria as in effect prior to November 7, 1996.  
In this regard, the Board points out that under the old 
rating criteria, the rating assigned was based on a 
subjective determination of the degree of impairment.  

The veteran has yet to be informed of the "old" criteria as 
in effect prior to November 7, 1996, and the RO has yet to 
determine the appellant's entitlement to a higher evaluation 
under the old criteria.  As the Board cannot determine the 
evaluation warranted under the old criteria without 
prejudicing the veteran's right to due process under law, 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993), and as the 
claim for a higher rating under the old criteria is 
inextricably intertwined with the benefit sought on appeal, 
the Board concludes that due process considerations mandate 
that the RO must consider the veteran's entitlement to a 
higher rating for PTSD under the old criteria in the first 
instance.  See also Karnas, supra.  

The record contains a record of hospitalization from December 
1995 to February 1996 and that the document included a GAF of 
30.  However, the complete records were not associated with 
the file and the basis of the GAF of 30 is not known.  We 
also note that the VA examination of June 1999 is not 
adequate for rating purposes.

The claim of entitlement to a higher rating for PTSD is 
therefore REMANDED to the RO for the following development:

1.  The RO should evaluate and assign a 
rating for the veteran's PTSD, based on 
all the evidence of record and all 
governing legal authority, to include the 
diagnostic criteria, in effect prior to 
November 7, 1996, for the rating of 
psychiatric disorders.

2.  The RO should obtain and associate 
with the file a copy of the veteran's 
psychiatric records concerning the VA 
hospitalization commencing in December 
1995.

3.  The veteran should be scheduled for a 
VA examination that is sufficiently 
detailed so that it corresponds to the 
rating criteria.  The RO should provide a 
copy of the criteria to the examiner.  
The examiner should enter a GAF and 
explain the basis of the GAF.

4.  The RO should determine whether there 
are any additional relevant records.

5.  The veteran is informed that if there 
are additional records, he should inform 
the RO of the dates and location and 
attempt to submit the records himself.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case, and afford a reasonable period of time 
for a response.  Thereafter, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this REMAND, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran is free 
to submit additional evidence in support of his claim. 



		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



